Ackerson, S. C. C.
This matter comes before me upon a motion supplementary to a motion heretofore ruled upon by me, wherein I struck out the entire answer of the defendants except that part thereof which denies endorsement to and ownership by the plaintiff of the note upon which the suit is based as there was no proof offered upon that subject. In the course of my previous memorandum, I suggested that if counsel could agree that said note was endorsed over to the plaintiff and owned by him, I would strike out the entire answer, whereupon, by my permission, the plaintiff has presented this supplementary motion to strike out the entire answer, and has supplied the missing proof hereinbefore mentioned, and the defendants have not only failed to supply any evidence to the contrary, but their counsel have informed me that they have advised them that their failure so to do would result in their answer being stricken out.
In view of what has already been said, it is apparent that I have no other recourse than to grant the plaintiff’s motion to strike out the entire answer, and in so doing I make my memorandum on the last motion a part hereof.
An order may be presented striking out the answer in accordance with the conclusion thus reached.